

116 HR 5232 IH: Road to Recovery Act
U.S. House of Representatives
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5232IN THE HOUSE OF REPRESENTATIVESNovember 21, 2019Mr. Fitzpatrick (for himself, Ms. Kuster of New Hampshire, and Mrs. Murphy of Florida) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend titles XIX and XXI of the Social Security Act to remove barriers to access to residential
			 substance use disorder treatment services under Medicaid and the
			 Children’s Health Insurance Program (CHIP).
	
 1.Short titleThis Act may be cited as the Road to Recovery Act. 2.Removing barriers to access to residential substance use disorder treatment services under Medicaid and CHIP (a)MedicaidSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended—
 (1)in subsection (a)— (A)by striking and at the end of paragraph (28);
 (B)by redesignating paragraph (29) as paragraph (30); and (C)by inserting after paragraph (28) the following new paragraph:
						
 (29)residential substance use disorder treatment services (as defined in subsection (h)(3)(A));; (2)in the subparagraph (B) following paragraph (30), as so redesignated, by inserting after an institution for mental diseases the following: (other than with respect to residential substance use disorder treatment services, as defined in subsection (h)(3)(A)); and
 (3)in subsection (h), by adding at the end the following new paragraph:  (3) (A)For purposes of subsection (a) and section 2110(b)(2)(A), the term residential substance use disorder treatment services means, with respect to an individual, inpatient services in a residential substance use disorder treatment facility (as defined in subparagraph (B)) if—
 (i)the individual is under 65 years of age; and (ii)the individual’s continued need for such services is reviewed and reaffirmed periodically (on a frequency, specified by the State that is not less often than every 60 days) based on criteria approved by the Secretary or established or endorsed by the State’s single State agency identified in section 1932(b)(1)(A)(ii) of the Public Health Service Act.
 (B)In this paragraph, the term residential substance use disorder treatment facility means a facility that— (i)is primarily engaged in furnishing inpatient services in the treatment of substance use disorders; and
 (ii)is accredited as an inpatient nonhospital facility, inpatient nonhospital detoxification facility, or residential facility, by a national accrediting organization recognized by the Secretary for this purpose and is accredited or licensed by a State accrediting or licensing agency for substance use disorder treatment..
 (b)CHIPSection 2110(b)(2)(A) of the Social Security Act (42 U.S.C. 1397jj(b)(2)(A)) is amended by inserting after an institution for mental diseases the following: (other than with respect to residential substance use disorder treatment services, as defined in section 1905(h)(3)(A)).
			(c)Effective date; construction
 (1)Effective dateThe amendments made by this section shall apply to items and services furnished on or after July 1, 2020.
 (2)ConstructionNothing in this section shall be construed as affecting the availability of Federal financial participation for medical assistance under title XIX of the Social Security Act (or for child health assistance under title XXI of such Act) for inpatient services furnished, before the amendments made by this section are implemented, in an inpatient nonhospital facility, inpatient nonhospital detoxification facility, or residential facility, that is primarily engaged in furnishing inpatient services in the treatment of substance use disorder services.
				